Olivee, Chief Judge:
This appeal for reappraisement relates to certain electric bulbs exported from Japan and entered at the port of New York.
The merchandise in question is identified in the written stipulation of submission as follows:
200,000 pieces
C-6 X’mas tree light lamps, tungsten filament,
15 volt, miniature base. Assorted colors.
The agreed set of facts upon which the case is before me established export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, as hereinabove identified, and that such statutory value for the articles is $7.50 per 1,000 pieces, less charges deducted on entry, and I so hold. Judgment will he rendered accordingly.